DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Keyswitch with link member and support devices.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen et al. [Yen hereinafter, US 10,325,735].
In regard to claim 1, Yen discloses [in Figs. 2, 3 and 5] a keyswitch comprising: a board [20]; a cap [50] opposite to the board [20]; a first support device [120] disposed between the cap [50] and the board [20], one end [124] of the first support device [120] being connected to the board [20], another end [123] of the first support device [120] being connected to the cap [50]; a second support device [120] disposed between the cap [50] and the board [20] and spaced apart from the first support device [120] at a specific distance, an end [124] of the second support device [120] being connected to the board [20], another end [123] of the second support device [120] being connected to the cap [50]; and a first link member [130] having a first end portion [110] and a second end portion [110], the first end portion [110] being movably connected to the first support device [120], the second end portion [110] being connected to the second support device [120].  
In regard to claim 2, Yen discloses [in Figs. 2, 3 and 5] the keyswitch of claim 1, wherein the first end portion [110] is movable between a first position and a second position relative to the first support device [120].  
In regard to claim 4, Yen discloses [in Figs. 2, 3 and 5] the keyswitch of claim 1, wherein the second end portion [110] is movably connected to the second support device [120] to be movable between a third position and a fourth position relative to the second Page 11 of 18support device [120].  

Allowable Subject Matter
Claims 3 and 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 3, in combination with other limitations, when the first end portion moves to the first position relative to the first support device, the first support device being spaced apart from the second support device at a first distance, when the first end portion moves to the second position relative to the first support device, the first support device being spaced apart from the second support device at a second distance, the first distance being larger than the second distance is neither disclosed nor suggested by the prior art.
In regard to claim 5, in combination with other limitations, the first end portion of the first link member sliding along the first slot structure to a position where the first link member interferes with the first slot structure for adjusting a distance between the first support member and the second support member on the board, and a second end portion of the first link member connected to the second support member is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen [US 9,455,097] discloses a similar keyswitch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833